          Case 5:20-cv-00808-R Document 19 Filed 01/04/21 Page 1 of 1




                   THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

DESEAN MALIK MILLSAPS,                        )
                                              )
                     Petitioner,              )
                                              )
v.                                            )          CIV-20-808-R
                                              )
WARDEN S.R. GRANT,                            )
                                              )
                     Respondent.              )

                                         ORDER

       Petitioner filed this action seeking a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241, challenging the computation of his sentence. Pursuant to 28 U.S.C. § 636(b)(1)(B),

the matter was referred to United States Magistrate Judge Gary M. Purcell for preliminary

review. On December 7, 2020, Judge Purcell issued a Report and Recommendation

wherein he recommended that Respondent’s Motion to Dismiss (Doc. No. 16) be granted

and that the petition be dismissed without prejudice because Petitioner failed to exhaust his

administrative remedies prior to filing this action. The record reflects that Petitioner did

not file a timely objection to the Report and Recommendation nor has he sought an

extension of time in which to respond. Accordingly, the Report and Recommendation is

hereby ADOPTED in its ENTIRETY and the Motion to Dismiss (Doc. No. 16) is

GRANTED; the petition is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED this 4th day of January 2021.
